AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of!   I,f ,
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     V,                                         (For Offenses Committed On or After November 1, 1987)


                      Felipe Montiel-Vasquez                                    Case Number: 3:19-mj-22007

                                                                               L Marcel Stewart
                                                                               Dejendc flt 's Attorney


REGISTRATION NO. 75098298
                                                                                                         ~tlJ~D
THE DEFENDANT:                                                                                           MAY 2 1 2019
 lZI pleaded guilty to count(s) 1 of Complaint
                                          -------'------------+-c~:1~_1::~:. ~m-.,~
                                                                                 '""-.:. .-.~                              .
                                                                                                ..J~,-,,,~,_~.-.~:,,.~..,~,,"~-1-----
                                                                                            D. -:
 D was found guilty to count(s)                                      SOUTH'."H!J L!~i'i'(iCT OF c,,,U:'ORilJI,~
   after a plea of not guilty.                                      BY                              DC:PUTY
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325'                           ILLEGAL ENTRY (Misdemeanor)                                                     I

 D The defendant has been found not guilty on count( s)
                                                                         -------------------
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED                             'i __________ days
                                                                          D                  l5
 lZI Assessment: $10 WAIVED lZI Fine: WAIVED
 lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid.. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Tuesday, May 21, 2019
                                                                             Date oflmposition of Sentence



                                                                             n'1niRoLOCK
                                                                             UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         3: 19-mj-22007
